Citation Nr: 1207301	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-37 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1963 to November 1963, followed by service in the Army Reserves and Utah Air National Guard until 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) St. Paul, Minnesota Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in September 2009.  A transcript of that hearing has been associated with the Veteran's claims file.

This is the third time that this issue has come before the Board.  In December 2009, the Board denied the Veteran's claim for service connection.  In an August 2010 Joint Motion for Remand, the parties identified three problems with the Board's December 2009 decision.  The Board addressed these issues in a November 2010 decision that again denied the Veteran's claim for service connection.  The Veteran again appealed this denial, and in October 2011, the Court of Appeals for Veterans Claims (Court) again approved a Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The October 2011 Joint Motion concluded that vacatur and remand were required because a March 2008 VA examination and a September 2008 addendum to that examination were inadequate for rating purposes.  Specifically, the parties took exception with two aspects of that examination.  First, the parties found that the examiner characterized the Veteran's hearing as depicted on a November 1979 audiogram as "normal" despite the fact that this audiogram showed threshold levels above 20 decibels, thus indicating some level of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Second, the parties found that though the examiner defined the term "suprathreshold" in her September 2008 addendum when referring to a private July 2008 audiogram, the Veteran's representative asserted in a June 2009 brief that the audiologist incorrectly defined this term.  Thus, the parties concluded that the Veteran should both be scheduled for a new VA examination and that his new examiner should address the correct meaning of the term "suprathreshold."  

The Board recognizes that, when a case has been subject to a Joint Motion, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  Thus, the case will be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise in diagnosing hearing disabilities (but not before the examiner who conducted the earlier examinations).  The claims folder should be made available to the examiner for review, and a notation to the effect that this review took place should be included in the report.  All indicated tests and studies should be accomplished. 

Thereafter, the examiner is asked to answer the following questions:

a.  Does the Veteran currently suffer from bilateral hearing loss?  

b.  Is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's hearing loss is causally related to his active service, (May 1963 to November 1963)?  

c.  Is it least as likely as not that the Veteran's current bilateral hearing loss is causally related to an injury incurred in or aggravated by any period of active duty for training or inactive duty for training?  

d.  Is it at least as likely as not that the Veteran's hearing acuity deteriorated between his active service in 1963 and his November 1979 audiogram?  

e.  What is the meaning of the term "suprathreshold" as used on the Veteran's July 2008 private audiogram?  

A clear rationale for all opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  The RO/AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a Supplemental Statement of the Case (SSOC).  The Veteran and his representative should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


